Citation Nr: 0844362	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-32 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  Because of the veteran's move to Arizona, the 
veteran's claims were transferred to the RO in Phoenix, 
Arizona.

The Board sent the veteran notice in July 2006 that his 
representative was retiring from the practice of law.  The 
veteran was provided the opportunity to select another 
representative but informed the Board that he wished to 
represent himself. 

The Board remanded the appeal in September 2006 in order to 
enable the Appeals Management Center (AMC)/RO to issue the 
veteran additional notice pursuant to the Veterans Claims 
Assistance Act (VCAA) and to schedule the veteran for a VA 
psychiatric examination to determine the current severity of 
the service-connected PTSD.  Review of the claims file 
reviews that this additional development has been completed 
and the claims are ripe for adjudication upon the merits.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  For the period prior to April 14, 2007, the veteran's 
service-connected PTSD was not manifested by occupational and 
social impairment, with deficiencies in most areas.  

3.  For the period beginning April 14, 2007, the veteran's 
PTSD has been manifested by occupational and social 
impairment, with deficiencies in most areas; it has not been 
productive of total occupational and social impairment.  

4.  Service connected is in effect for PTSD; no other 
disabilities are service connected.

5.  The 70 percent rating assigned to the service-connected 
PTSD as of April 14, 2007, by this instant decision, meets 
the minimum schedular rating requirements for a TDIU; 
however, the preponderance of the evidence is against a 
finding that his PTSD precludes him from maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  For the period prior to April 14, 2007, the criteria for 
a rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 
9411 (2008).  

2.  For the period beginning April 14, 2007, the criteria for 
a rating of 70 percent, but no more than 70 percent, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2008).  

3.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Court is also cognizant of the Court's recent decision in 
Vazquez-Flores, 22 Vet. App. 37 (2008).  The Court found 
that, at a minimum, adequate VCAA notice in an increased 
rating claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

Pursuant to Board's December 2006 remand, the veteran was 
issued a VCAA notification letter in March 2007.  The veteran 
was informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, this letter provided the veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.

The March 2007 VCAA letter did not contain the level of 
specificity set forth in Vazquez-Flores.  However, the 
presumed error raised by such defect is rebutted because of 
evidence of actual knowledge on the part of the veteran, and 
other documentation in the claims file reflecting such 
notification shows that that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim for an increased rating for PTSD.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The March 2007 letter listed types of evidence that the 
veteran should tell VA about or give to VA that may affect 
how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the veteran.  

Further, in a July 2007 letter submitted to VA, the veteran 
discussed the effect of his disability on his ability to work 
and his social relationships, noting his recent divorce from 
his fourth wife.  Significantly, the Court noted in Vazquez-
Flores that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez, supra, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Based on 
the July 2007 letter, the Board finds that the veteran has 
demonstrated such an awareness and, therefore, the first and 
fourth requirements of Vazquez-Flores are substantially 
satisfied.

The veteran was issued a copy of the General Rating Formula 
for Mental Disorders contained in 38 C.F.R. § 4.130 in the 
July 2004 statement of the case.  From this notice a 
reasonable person could understand what evidence and 
information is necessary to substantiate entitlement to a 
higher rating under the schedular criteria for PTSD.  As a 
reasonable person could understand from this document the 
evidence that was needed to substantiate the claim, the 
second element listed above is substantially satisfied.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Accordingly, there could be no prejudice if the purpose 
behind the notice has been satisfied; that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim.

In addition, the March 2007 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2007 VCAA letter noted above was issued pursuant to a Board 
remand, and therefore, after the RO decision that is the 
subject of this appeal.  The Board is cognizant of recent 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the February 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that it is not contended 
by him or on his behalf that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including the April 2007 VA psychiatric 
examination obtained upon remand that addresses the severity 
of the PTSD symptomatology and the veteran's employability.  
The Board finds that the examination report is adequate for 
rating purposes and adequately answers the employability 
question before the Board.  Thus, there is no duty to provide 
another examination.  38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and an increase in the disability rating is at issue, as in 
this case, it is the present level of the disability that is 
of primary concern.  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that staged ratings are 
appropriate for an increased rating claim, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The veteran's PTSD is rated under Diagnostic Code 9411 and is 
evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  The Rating Formula 
reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score 
that mental health professionals assign upon examination of a 
patient reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  In this regard, the Board finds as 
highly relevant the evidence provided by Global Assessment of 
Functioning (GAF) scores that mental health professionals 
assign upon examination of a patient.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra




Law and Regulations:  TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. 
§ 4.16(a) also provides that disabilities resulting from 
common etiology or a single accident will be considered as 
one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The Court has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to appropriate 
VA officials. 

Factual Background

An April 1996 Board decision granted service connection for 
PTSD.  This grant of service connection was effectuated by a 
July 1996 rating decision.  Although dated prior to the 
period under consideration for the evaluation of the 
veteran's PTSD, the Board finds it useful to summarize 
pertinent findings from a June 1996 VA psychiatric 
examination report as it relates to the impact that the 
veteran's PTSD had on his ability to remain employed.  See 
38 C.F.R. § 3.400(o).  

The psychiatrist performed the June 1996 examination wrote 
that the veteran showed a significant detachment and 
estrangement from others and also did have a "very much 
restricted" range of affect.  The veteran reported that he 
felt that he has been "terribly impacted" with regard to 
work due to PTSD symptomatology and the examiner wrote that 
this indeed appeared to have been the case.  The examiner 
documented that the veteran had significant difficulties with 
irritability and outbursts of anger.  The veteran related an 
instant in which he engaged in an altercation with someone at 
work in a higher position and the veteran struck the 
individual.  The veteran also had significant difficulties 
with concentration.  The examiner found that the veteran's 
PTSD symptomatology had "had a major, adverse impact with 
regard to his interpersonal relationships with others and has 
also quite severely impacted his employment situation."

The veteran was employed at the time of the June 1996 VA 
psychiatric examination for 7 years.  He was "somewhat 
tenuously hanging onto" the job.  The examiner again noted 
the incident in which the veteran struck another worker and 
found that the veteran had a very severe problem with PTSD.  
Regarding depression, the indicated that it sometimes became 
extreme with suicidal ideation.  Diagnoses were severe, 
chronic PTSD, dysthymia secondary to PTSD and a history of 
alcohol abuse.  A GAF score of 25 to 30 was assigned.  The 
examiner concluded that it was unclear whether the veteran 
was able to continue in the employment that he had.  

In an August 2002 vocational rehabilitation record, the 
veteran was noted to have an excellent work history, but a 
possible barrier was noted to be that the veteran preferred 
no close supervision.

The veteran filed claims for an increased rating for PTSD and 
a TDIU in July 2003.

The veteran underwent a VA psychiatric examination in August 
2003.  He indicated that he was not currently employed.  The 
examiner noted review of the claims file and reported that 
the veteran gave a history of moderately severe dysthymia, 
had moderate difficulties with sleep and moderate 
irritability in certain social situations.  The psychiatrist 
opined that the veteran showed moderate to moderately severe 
symptoms of PTSD.  With the associated dysthymic disorder, 
the examiner found that the overall impact was moderate upon 
employability secondary to periods of depressed mood, 
difficulties in establishing and maintaining appropriate 
social relations in occupational settings.  The psychiatrist 
concluded that this symptomatology would not in and of itself 
be a basis to preclude employment.  Diagnoses were chronic 
moderately severe to severe PTSD and dysthymic disorder 
secondary to PTSD.  The examiner also diagnosed alcohol abuse 
in partial sustained remission.  A GAF score of 50 was 
assigned.  

In an October 2005 VA mental health clinic intake evaluation, 
the veteran gave a history of intermittent suicidal ideation 
and previous suicide attempts, including upon his return home 
from Vietnam.

As directed by the September 2006 Board remand, the veteran 
underwent a VA psychiatric examination in April 2007.  The 
examiner noted review of the claims file, including previous 
VA psychiatric examinations.  The psychiatrist described the 
veteran's presentation as emotional, rambling, and 
"somewhat" agitated.  The veteran was vague as to the 
amount of sleep he got; the examiner estimated between 2 and 
4 hours of sleep a night.  One cause of the sleep disruption 
was the need to urinate.  The veteran reported a disturbing 
dream or nightmare occurred two to three times a month and 
intrusive thoughts were more frequent, occurring on a daily 
basis.  There was no history of flashbacks.  The psychiatrist 
indicated that the veteran was vague as to whether he had 
suicidal ideation, but the veteran did not indicate any 
intention for self harm.  He continued to have occasional an 
exaggerated startle response and a persistent and pervasive 
feeling that he could not function well around other people 
due to hypervigilant behavior.  It was noted that the veteran 
had problems with anger and irritability, expressing such 
feeling in the work place.  Regarding violent behavior, the 
veteran acknowledged "grabbing" of his spouse.  The 
examiner found that the veteran's anger and irritability were 
moderate to serious in degree.  The veteran reported that his 
wife had left and filed a protective action against him.  It 
was noted that he has one daughter, with whom he did not have 
contact.  

It was further reported upon the April 2007 psychiatric 
examination that the veteran's appearance was clean and 
causal.  He did his own mean planning and preparation, but 
ate mostly fast food.  The veteran performed his own chores 
and errands.  He reported having friends who helped him out 
at times.  The veteran socialized about once a wee and raised 
pigeons as a form of relaxation.  The examiner found, 
however, that the veteran did demonstrate a loss of interest 
in some activities formerly enjoyed.  His immediate, recent, 
and remote memories were intact and he was orientated to all 
spheres.  Speech was hesitant in responding to the examiner's 
questions.  The veteran's judgment was intact and insight was 
fair.  The diagnoses were chronic PTSD and a depressive 
disorder associated with PTSD.  The examiner assigned a GAF 
score of 40.

Regarding employment, the veteran reported that he currently 
drove a bus close to full time but had had 3 jobs in the past 
4 years, and that he was fired from his last 4 jobs.  It was 
noted that he functioned well in his current job, when left 
alone, but that this did not always happen.  The veteran 
reported that if he got two more warnings, he would likely 
lose his job.  The examiner wrote that the veteran had a 
number of warnings in his current job because of loss of 
focus and concentration when driving and for not getting 
along with people.  The veteran reported his longest job in 
the same field was for 16 years.

The psychiatrist found that the psychiatric symptomatology 
appeared to significantly impair the veteran's work 
performance.  The veteran reported lost time from work due to 
stress, but could not indicate how much time was lost.  The 
psychiatrist documented, however, that objectively the 
veteran's current treatment provider did not provide 
documentation that the veteran was unable to work or should 
take time off form work due to his mental health conditions.  
The examiner again noting review of the VA examinations 
conducted in 1996 and 2003, observed that since 2003, the 
veteran continued to secure employment but reported both 
impairment in work performance as well as difficulty 
sustaining employment.  The examiner essentially concluded 
that the veteran's difficulties at work were due to the 
psychiatric disability.  

The examiner found that the records clearly indicate that the 
veteran has a significant impairment in following substantial 
gainful employment over a significant period of time.  The 
examiner opined that the veteran's self assessment of "I 
work best by being alone" was valid, and led to the finding 
that all forms of employment were not precluded.  That is, 
under certain conditions - limited supervision, limited 
contact with others, and work that does not demand sustained 
efforts at concentration - employment was not precluded.  
Based on this finding, the examiner opined that it was less 
likely than not that the veteran's service-connected mental 
health condition precluded him from securing or following 
substantial gainful employment.

In a July 2007 letter, the veteran wrote that he had 
difficulty staying with a job and was argumentative with 
supervisors and that that leads to termination.  He indicated 
that he was probably going to lose his job.  The veteran 
indicated that he does not usually last more than 90 days in 
a job.  He wrote that he was currently not attending work 
because of treatment for cancer.  The veteran also indicated 
disagreement with the description of the severity and 
symptoms of his PTSD documented in the medical records, to 
include the April 2007 examination report.

The claims file also contains other VA psychiatric treatment 
records from the period under appeal.  These records indicate 
that the veteran has voiced anger over perceived age 
discrimination in the work place and discussed his estranged 
relationship with his daughter.

Analysis:  Increased Rating for Service-Connected PTSD

For the period prior to April 14, 2007:

The relevant medical or psychiatric evidence dated during 
this period of time consists of a report of an August 2003 VA 
psychiatric examination and treatment records.  The VA 
psychiatric examination findings are essentially consistent 
with the treatment records.  Review of the August 2003 VA 
psychiatric examination reveals that the veteran was 
unemployed at that time.  The psychiatrist observed that the 
veteran reported moderately severe dysthymia and moderate 
difficulties with sleep and moderate irritability in certain 
social situations.  (Emphasis added.)  The examiner's overall 
finding was that the veteran's PTSD symptomatology was 
moderate to moderately severe with moderate impact upon 
employability.  The psychiatrist assigned a GAF of 50.  A GAF 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Carpenter, supra

In an October 2005 VA mental health clinic intake evaluation, 
the veteran reported that there were times when he has had 
suicidal ideation; he did not, however, indicate current 
suicidal ideation and there are not other records from this 
period of time that document suicidal ideation.

Although a GAF of 50 is indicative of serious symptoms, the 
examiner described the effect of his symptoms on employment 
as moderate and the veteran was at that time married.  Review 
of the August 2003 VA examination and other evidence of 
record dated during this period of time do not show 
occupational and social impairment, with deficiencies in most 
areas.  While the evidence reflects that the veteran had 
problems with irritability and anger, the preponderance of 
the evidence does not indicate that the disability was 
manifested by other symptoms outlined in the criteria for a 
70 percent rating.  The Board finds that the preponderance of 
the evidence dated during this period of time is against a 
finding that the veteran's service-connected PTSD was 
manifested by occupational and social impairment with 
deficiencies in most areas.  Accordingly, entitlement to a 
rating in excess of 50 percent during this period of time in 
not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The record indicates that the veteran was not 
employed at the time of the August 2003 VA examination.  The 
evidence indicates that the veteran subsequently regained 
employment and was employed at the time of the April 14, 2007 
VA examination.  In the August 2003 VA examination, the 
examiner indicated that the affect of the disability on 
employment was moderate and there is no evidence that the 
veteran had been hospitalized for his PTSD disability.  There 
had been no showing by the veteran that PTSD caused marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
As the preponderance of the evidence is against the claim for 
a higher rating for this period of time, the benefit of the 
doubt doctrine is not applicable and the claim for a rating 
in excess of 50 percent for PTSD for the period prior to 
April 14, 2007 must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

For the period beginning April 14, 2007:

The April 14, 2007 VA examination indicated that the 
veteran's PTSD symptomatology had increased in severity.  The 
examiner detailed the veteran's anger and irritability 
symptomatology including that the veteran's fourth wife left 
and filed a restraining order against the veteran.  In 
addition, it was noted that the veteran had been fired from 
multiple jobs and had been informed that he would be 
terminated from his current employment if he received two 
more warnings.  The examiner also described the character of 
the veteran's speech in detail, to include being somewhat 
loud, rapid, emotional, and reaching a point of agitation 
toward the conclusion of the examination.  The examiner also 
noted rambling, and indicated that the veteran responded with 
some ostensible irrelevancies.  The GAF assigned was 40.  A 
GAF of 31 to 40 is assigned when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
Carpenter, supra.  Based on these findings, the Board finds 
that a 70 percent rating is warranted as of the date of this 
examination, as the examination report of this date shows 
that the disability increased in severity.  See 38 C.F.R. 
§ 3.400(o); Hart, supra.  

The Board finds that a 100 percent schedular rating is not 
warranted as the preponderance of the evidence is against a 
finding that there is total occupational or social 
impairment.  The veteran was employed at the time of the 
examination and was noted to have friends.  There is no 
evidence of delusions or hallucinations, inability to perform 
activities of daily living or memory loss.  The preponderance 
of the evidence is against a finding that that the veteran's 
PTSD is manifested by total industrial or social 
inadaptability; the overall disability picture is not 
consistent with a 100 schedular rating.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The evidence from this period of time 
indicates that the veteran is employed.  The veteran was 
unable to indicate how much time he lost from work due to his 
psychiatric disability.  There is no evidence that the 
veteran has been hospitalized for PTSD.  There has been no 
showing by the veteran that PTSD causes marked interference 
with employment or necessitated frequent hospitalization 
beyond that contemplated by the rating schedule.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

A 70 percent rating, but no more than 70 percent, is granted 
as of the April 14, 2007, based on this evidence of increased 
severity of the psychiatric disability.  See 38 C.F.R. 
§ 3.400(o).

Regarding entitlement to a 100 percent rating for PTSD 
beginning as of April 14, 2007, as the preponderance of the 
evidence is against this portion of the claim, the benefit of 
the doubt doctrine is not applicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Analysis:  TDIU

By the instant decision's grant of a 70 percent rating for 
PTSD, the veteran's sole service-connected disability meets 
the minimum schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16.  However, the evidence must show that he is unable to 
pursue a substantially gainful occupation due to his PTSD.  
The issue, therefore, is whether the veteran's service-
connected PTSD alone prevents him from securing or 
maintaining a substantially gainful occupation consistent 
with his education and employment background.  38 C.F.R. 
§ 4.16a.

Prior to the December 2006 Board remand, it was apparent that 
the veteran had significant employment impairment but there 
was no opinion as to whether his PTSD precluded all forms of 
substantial employment consistent with his education and 
employment background.  In the August 2003 VA examination, 
the examiner opined that psychiatric symptomatology would not 
in and of itself be a basis to preclude employment.

The Board requested that the issue of employability be 
addressed in the VA examination obtained upon remand.  
Although the examiner outlined the veteran's difficulties at 
work and his multiple previous firings, after examination of 
the record (to include the previous VA examination reports) 
and the clinical interview, the psychiatrist concluded that 
it was less likely than not that the veteran's service-
connected mental health condition precluded him from securing 
or following substantial gainful employment.

Based on review of the medical opinions and review of the 
record, the Board finds that entitlement to TDIU is not 
warranted.  There is no competent medical opinion of record 
that indicates that the veteran is unemployable.

In view of the foregoing, the Board finds that the 
preponderance of the competent evidence of record does not 
show that the veteran's service-connected psychiatric 
disability precludes him from maintaining substantially 
gainful employment consistent with his education and 
occupational experience.  The Board has been cognizant of the 
"benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

For the period prior to April 14, 2007, entitlement to a 
rating in excess of 50 percent for service-connected PTSD is 
denied.

For the period beginning April 14, 2007, entitlement to a 
rating of 70 percent, but no more than 70 percent, for 
service-connected PTSD is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.  

Entitlement to TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


